DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 16 October 2019 is acknowledged. New claims 19-29 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “and” after “Component (F)” should be “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/023615 A1 (“Bishop”) as evidenced by US 6,429,238 (“Sumita”).
The additional reference shown here is used to show that a recited limitation is inherent to the disclosure of the primary reference. See MPEP 2131.01.
As to claim 19, Bishop teaches a molding compound of reinforcing fibers with an epoxy resin composition (abstract). Examples of Bishop teach a combination of epoxy resin, dicyandiamide, and 2,4-diamino-6-[2’-methylimidazolyl-(1’)]-ethyl-s-triazine (11:30-12:8). The specific 2,4-diamino-6-[2’-methylimidazolyl-(1’)]-ethyl-s-triazine is 2MZ-A-PW, which as evidenced by Sumita, 19:20-25, has a particle size of 3.5 micrometers, which is within the recited range.
	As to claim 22, Bishop teaches that the reinforcing fibers may be carbon fibers (6:14-20).
	As to claim 25, Bishop teaches combining the thermoset composition with fibers to form a composite (para. 0002, 0013).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 20, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH11-181245 A (“Nonaka”) in view of WO 2015/023615 A1 (“Bishop”) as evidenced by US 6,429,238 (“Sumita”).
	As to claim 19, Nonaka teaches molding composition containing epoxy resin, hardener, and a fiber reinforcement (abstract, claim 2). Nonaka exemplifies the use of dicyandiamide as a hardener (para. 0010, and para. 0040, examples 1-8). Nonaka also teaches that the hardener may include an imidazole based accelerator (paras. 0010, 0011), but does not teach the recited imidazole compound (H). Bishop teaches epoxy resin compositions for molding compositions in combination with fibers, and teaches the suitability of the recited compound (H) as a latent catalyst (accelerator) in combination with the latent hardener dicy (5:10-20), and teaches the use of MZ-A-PW (11:31-33), which as evidenced by Sumita, 19:20-25, has a particle size of 3.5 micrometers, which is within the recited range.
	As such, it would be obvious to a person of ordinary skill in the art to use the recited imidazole compound of the recited particle size in the composition of Sumita, as Bishop teaches its suitability as a latent catalyst for epoxy molding compounds.
	As to claim 20, Nonaka exemplifies compositions formed of liquid epoxy resins entirely (para. 0006). Nonaka teaches using hardener such as dicyandiamide in amounts from 1 to 15 parts per 100 parts epoxy (para. 0010), exemplifying 8 parts per 100 parts (para. 0040, examples). Nonaka does not 
As to claim 22, Nonaka teaches that the fibers may be carbon fibers (para. 0024). 
As to claim 25, Nonaka teaches forming a fiber reinforced composite material by molded by heating (para. 0010), thus forming a fiber reinforced composite material, since the molding material contains fibers.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JPH11-181245 A (“Nonaka”) in view of WO 2015/023615 A1 (“Bishop”) as evidenced by US 6,429,238 (“Sumita”) as applied to claim 19, further as evidenced by Lovestead et al., , “An Investigation of Chain Length Dependent Termination and Reaction Diffusion Controlled Termination during the Free Radical Photopolymerization of Multivinyl Monomers,” Macromolecules 38, 6374-6381 (2005) (“Lovestead”).
As to claim 21, Nonaka teaches the molding composition includes thickener particles (abstract), which are core shell particles (para. 0015). While Nonaka does not specifically state the relative glass transition temperature of core and shell, Nonaka teaches example b having a core formed of methyl methacrylate and shell formed almost entirely of methyl methacrylate with a small portion of diethylene glycol dimethacrylate (para. 0032). The Office estimates, based on literature value of methyl methacrylate Tg as presented in applicant’s specification and the literature value for diethylene glycol dimethacrylate of 110 degrees C as evidenced by Lovestead, p. 6377, that both core and shell would have a Tg of approximately 105 degrees C, which are within the recited ranges. As such, it would be .
	 
Claims 23, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH11-181245 A (“Nonaka”) in view of WO 2015/023615 A1 (“Bishop”) as evidenced by Lovestead et al., “An Investigation of Chain Length Dependent Termination and Reaction Diffusion Controlled Termination during the Free Radical Photopolymerization of Multivinyl Monomers,” Macromolecules 38, 6374-6381 (2005) (“Lovestead”).
	As to claim 23, Nonaka teaches sheet molding composition containing epoxy resin, hardener, and a fiber reinforcement (abstract, claim 7, para. 0008). Nonaka exemplifies the use of dicyandiamide as a hardener (para. 0010, and para. 0040, examples 1-8). Nonaka teaches thickening the molding material by heating, thus Nonaka suggests a thickened product of the composition (para. 0025).
Nonaka teaches the molding composition includes thickener particles (abstract), which are core shell particles (para. 0015). While Nonaka does not specifically state the relative glass transition temperature of core and shell, Nonaka teaches example b having a core formed of methyl methacrylate and shell formed almost entirely of methyl methacrylate with a small portion of diethylene glycol dimethacrylate (para. 0032). The Office estimates, based on literature value of methyl methacrylate Tg as presented in applicant’s specification and the literature value for diethylene glycol dimethacrylate of 110 degrees C as evidenced by Lovestead, p. 6377, that both core and shell would have a Tg of approximately 105 degrees C, which are within the recited ranges. As such, it would be obvious to modify the composition of Nonaka, including using particles that would be expected to have the recited glass transition temperatures, as Nonaka teaches such particles are suitable for thickening.
Nonaka also teaches that the hardener may include an imidazole based accelerator (paras. 0010, 0011), but does not teach the recited imidazole compound (H). Bishop teaches epoxy resin compositions 
	As such, it would be obvious to a person of ordinary skill in the art to use the  particles having the recited core and shell glass transition temperature, as Nonaka exemplifies using particles that would have such Tg, further modifying using recited compound (H), as Bishop teaches its suitability as a latent catalyst for epoxy molding compounds.
As to claim 24, Nonaka teaches that the fibers may be carbon fibers (para. 0024). 
	As to claim 26, Nonaka teaches forming a fiber reinforced composite material by molded by heating (para. 0010), thus forming a fiber reinforced composite material, since the molding material contains fibers.
As to claim 27, Nonaka teaches bulk molding composition containing epoxy resin, hardener, and a fiber reinforcement (abstract, claim 8, para. 0008). Nonaka exemplifies the use of dicyandiamide as a hardener (para. 0010, and para. 0040, examples 1-8). Nonaka teaches thickening the molding material by heating, thus Nonaka suggests a thickened product of the composition (para. 0025).
Nonaka teaches the molding composition includes thickener particles (abstract), which are core shell particles (para. 0015). While Nonaka does not specifically state the relative glass transition temperature of core and shell, Nonaka teaches example b having a core formed of methyl methacrylate and shell formed almost entirely of methyl methacrylate with a small portion of diethylene glycol dimethacrylate (para. 0032). The Office estimates, based on literature value of methyl methacrylate Tg as presented in applicant’s specification and the literature value for diethylene glycol dimethacrylate of 110 degrees C as evidenced by Lovestead, p. 6377, that both core and shell would have a Tg of approximately 105 degrees C, which are within the recited ranges. As such, it would be obvious to modify the composition of Nonaka, including using particles that would be expected to have the recited glass transition temperatures, as Nonaka teaches such particles are suitable for thickening.

	As such, it would be obvious to a person of ordinary skill in the art to use the  particles having the recited core and shell glass transition temperature, as Nonaka exemplifies using particles that would have such Tg, further modifying using recited compound (H), as Bishop teaches its suitability as a latent catalyst for epoxy molding compounds.
As to claim 28, Nonaka teaches that the fibers may be carbon fibers (para. 0024). 
	As to claim 29, Nonaka teaches forming a fiber reinforced composite material by molded by heating (para. 0010), thus forming a fiber reinforced composite material, since the molding material contains fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764